UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-13901 AMERIS BANCORP (Exact name of registrant as specified in its charter) GEORGIA 58-1456434 (State of incorporation) (IRS Employer ID No.) 24 SECOND AVE., SEMOULTRIE, GA31768 (Address of principal executive offices) (229) 890-1111 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to befiled by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer","accelerated filer" and "smaller reporting company” in Rule 12b-2 of the Securities Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Smaller Reporting Company o Non-accelerated filer o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yeso Nox There were 13,564,032 shares of Common Stock outstanding as ofAugust 4, -1- AMERIS BANCORP TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2008, December 31, 2007 and June 30, 2007 3 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2008 and 2007 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 26 -2- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands) June 30, December 31, June 30, 2008 2007 2007 (Unaudited) (Audited) (Unaudited) Assets Cash and due from banks $ 47,720 $ 59,804 $ 50,328 Federal funds sold & interest bearing balances 38,125 12,022 16,342 Securities available for sale, at fair value 293,601 291,170 300,642 Restricted equity securities, at cost 9,651 7,559 8,234 Loans 1,678,147 1,614,048 1,556,862 Less: allowance for loan losses 28,660 27,640 25,032 Loans, net 1,649,487 1,586,408 1,531,831 Premises and equipment, net 63,291 59,132 52,385 Intangible assets, net 4,217 4,802 5,450 Goodwill 54,813 54,813 54,629 Other assets 32,116 36,353 29,232 Total assets $ 2,193,021 $ 2,112,063 $ 2,049,073 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing $ 200,936 $ 197,345 $ 200,849 Interest-bearing 1,569,925 1,559,920 1,494,337 Total deposits 1,770,861 1,757,265 1,695,185 Federal funds purchased & securities sold under agreements to repurchase 39,795 14,705 6,966 Other borrowings 133,000 90,500 105,500 Other liabilities 14,541 16,075 15,054 Subordinated deferrable interest debentures 42,269 42,269 42,269 Total liabilities 2,000,466 1,920,814 1,864,974 Stockholders' Equity Common stock, par value $1;30,000,000 shares authorized;14,895,134, 14,869,924 and 14,867,934issued 14,895 14,870 14,868 Capital surplus 83,308 82,750 82,019 Retained earnings 105,430 103,095 102,124 Accumulated other comprehensive income(loss) (291 ) 1,303 (4,231 ) 203,342 202,018 194,780 Treasury stock, at cost, 1,331,102, 1,329,939 and 1,326,458 shares (10,787 ) (10,769 ) (10,681 ) Total stockholders' equity 192,555 191,249 184,099 Total liabilities and stockholders' equity $ 2,193,021 $ 2,112,063 $ 2,049,073 See notes to unaudited consolidated financial statements. -3- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (dollars in thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Interest Income Interest and fees on loans $ 28,339 $ 31,573 $ 58,472 $ 62,332 Interest on taxable securities 3,645 3,434 7,228 6,771 Interest on nontaxable securities 173 176 346 355 Interest on deposits in other banks 91 659 291 1,700 Interest on federal funds sold - 1 - 92 Total Interest Income 32,249 35,842 66,337 71,251 Interest Expense Interest on deposits 12,314 15,540 26,456 30,744 Interest on other borrowings 879 1,973 2,366 3,758 Total Interest Expense 13,193 17,512 28,822 34,503 Net Interest Income 19,056 18,330 37,515 36,748 Provision for Loan Losses 3,720 936 6,920 1,444 Net Interest Income After Provision for Loan Losses 15,336 17,394 30,595 35,304 Noninterest Income Service charges on deposit accounts 3,664 3,066 6,980 5,936 Mortgage banking activity 855 799 1,725 1,482 Other service charges, commissions and fees 220 460 498 805 Gain on sale of securities - 8 - 8 Other noninterest income 574 310 953 937 Total Noninterest Income 5,313 4,643 10,156 9,168 Noninterest Expense Salaries and employee benefits 8,660 7,492 17,278 15,224 Equipment and occupancy expense 2,103 1,718 4,095 3,394 Amortization of intangible assets 293 324 585 649 Data processing fees 638 581 1,241 1,374 Other operating expenses 4,268 3,664 8,402 7,583 Total Noninterest Expense 15,961 13,780 31,601 28,224 Net Income Before Taxes 4,688 8,257 9,150 16,248 Provision for Income Taxes 1,538 2,884 3,035 5,852 Net Income $ 3,149 $ 5,373 $ 6,115 $ 10,397 Unrealized holding gain/(loss) arising during period, net of tax (4,447 ) (2,292 ) (1,770 ) (1,500 ) Unrealized gain/(loss) on cashflow hedge arising during period, net of tax (1,344 ) 176 249 176 Comprehensive Income $ (2,642 ) $ 3,257 $ 4,594 $ 9,073 Basic earnings per share $ 0.23 $ 0.40 $ 0.45 $ 0.77 Diluted earnings per share $ 0.23 $ 0.39 $ 0.45 $ 0.76 Dividends declared per share $ 0.14 $ 0.14 $ 0.28 $ 0.28 See notes to unaudited consolidated financial statements. -4- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (Unaudited) Six Months Ended June 30, 2008 2007 Cash Flows From Operating Activities: Net Income $ 6,115 $ 10,397 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 1,570 1,556 Net loss on sale or disposal of premises and equipment (34 ) - Provision for loan losses 6,920 1,444 Amortization of intangible assets 585 649 Other prepaids, deferrals and accruals, net (1,124 ) (10,796 ) Net cash provided by operating activities 14,032 3,250 Cash Flows From Investing Activities: Net decrease/(increase) in federal funds sold & interest bearing deposits (26,103 ) 118,890 Proceeds from maturities of securities available for sale 52,155 17,771 Purchase of securities available for sale (57,307 ) (38,521 ) Proceeds from sales of securities available for sale - 982 Net increase in loans (75,562 ) (113,911 ) Proceeds from sales of other real estate owned 10,333 - Purchases of premises and equipment (7,314 ) (7,337 ) Net cash used in investing activities (103,798 ) (22,126 ) Cash Flows From Financing Activities: Net increase/(decrease) in deposits 13,596 (14,978 ) Net increase/(decrease) in federal funds purchased & securities sold under agreements to repurchase 25,090 (8,967 ) Net increase in other borrowings 42,500 30,000 Dividends paid (3,798 ) (3,844 ) Purchase of treasury shares (18 ) - Proceeds from exercise of stock options 312 137 Net cashprovided by financing activities 77,682 2,348 Net decrease in cash and due from banks $ (12,084 ) $ (16,528 ) Cash and due from banks at beginning of period 59,804 66,856 Cash and due from banks at end of period $ 47,720 $ 50,328 See notes to unaudited consolidated financial statements. -5- Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2008 (Unaudited) Note 1 - Basis of Presentation & Accounting Policies Ameris Bancorp (the “Company” or “Ameris”) is a financial holding company headquartered in Moultrie, Georgia.Ameris conducts the majority of its operations through its wholly owned banking subsidiary, Ameris Bank (the “Bank”).Ameris Bank currently operates 48 branches inGeorgia, Alabama, Northern Florida and South Carolina.Our business model capitalizes on the efficiencies of a large financial services company while still providing the community with the personalized banking service expected by our customers.We manage our Bank through a balance of decentralized management responsibilities and efficient centralized operating systems, products and loan underwriting standards.Ameris’ board of directors and senior managers establish corporate policy, strategy and administrative policies.Within Ameris’ established guidelines and policies, each advisory board and senior managers make lending and community-specific decisions.This approach allows the banker closest to the customer to respond to the differing needs and demands of their unique market. The accompanying unaudited consolidated financial statements for Ameris have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X.
